Brodkey, J.
This is an appeal from an order and judgment of the District Court for Lancaster County affirming an order of the Director of Motor Vehicles revoking the driver’s license of appellant for the reason that he had accumulated 12 points against his driver’s license within a 2-year period. On January 27, 1974, appellant was given a traffic ticket in Lincoln, Nebraska, for not having a driver’s license in his possession. At the time he had a valid Nebraska license. Subsequent thereto, a complaint was filed against him in the Lincoln municipal court, alleging a violation of section 10.52.040 of the Lincoln municipal code, which made it an offense for any person to operate a motor vehicle upon any street or highway within the city without having on his person and in full force and effect an operator’s license or *599learner’s permit to operate it as provided by the laws of the State of Nebraska. Appellant was under the impression that he had forwarded the defect ticket he received to the police department with his driver’s license, as required, but the court had no record of this having been done. He entered a guilty plea by waiver and was, on March 11, 1974, fined $2 and costs. An abstract of the conviction was forwarded to the Director of Motor Vehicles and two points were assessed against the driving record of appellant. Those points brought appellant’s total accumulation to .12 points within a 2-year period, and on April 29, 1974, the Director of Motor Vehicles, acting ministerially pursuant to statute, issued an order revoking his operator’s license and operating privileges for a period of 1 year. Appellant appealed to the District Court for Lancaster County, arguing that since he was charged and convicted under the aforementioned ordinance of the City of Lincoln rather than under section 60-413, R. R. S. 1943, the Director was in error in assessing two points for the latter conviction. The District Court affirmed the order of the Director of Motor Vehicles.
The issue presented in this case was considered and decided in Coffey v. Sullivan, 191 Neb. 781, 217 N. W. 2d 918 (1974), and that case is dispositive of the present case. Further, the record reveals that appellant did not raise the issue of the unconstitutionality of the Lincoln ordinance involved in this case or of sections 39-669.22 and 39-669.26, R. R. S. 1943, in his motion for a new trial in the District Court, and those issues are therefore not involved in this appeal. See, also, State v. Lessert, 188 Neb. 243, 196 N. W. 2d 166 (1972).
Affirmed.